Citation Nr: 1611677	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  13-11 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae prior to April 1, 2015, and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable evaluation for sinusitis.

3.  Entitlement to an initial compensable evaluation for residuals, right foot injury with midfoot arthritis (right foot disability).

4.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served active duty from November 1996 to May 2009, with prior Reserve and National Guard service, to include verified periods of Active Duty for Training (ACDUTRA) from January 1992 to April 1992 and from June 1995 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2015; a copy of the hearing transcript is of record.

The issues of entitlement to increased evaluations for sinusitis and right foot disability, as well as whether there is new and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In November 2015, prior to the promulgation of the Board's decision, the Veteran withdrew his appeal with respect to the issue of entitlement to an initial compensable evaluation for pseudofolliculitis barbae prior to April 1, 2015, and in excess of 10 percent thereafter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal are met for the issue of entitlement to an initial compensable evaluation for pseudofolliculitis barbae prior to April 1, 2015, and in excess of 10 percent thereafter.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal of the appeal.  38 U.S.C.A. §§ 7104, 7105(d). 

An initial noncompensable rating for pseudofolliculitis barbae was assigned in a January 2010 rating decision.  This appeal ensued.

In an April 2015 rating decision, the RO assigned a 10 percent disability evaluation effective April 1, 2015.  In a November 2015 statement, the Veteran's representative stated that the Veteran withdrew the appeal for a compensable evaluation prior to April 1, 2015, and in excess of 10 percent since April 1, 2015.  See also December 2015 Board Hearing Transcript at 2.  Given the Veteran's clear intent to withdraw his appeal as to this issue, further action by the Board in this matter would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal as to the issue concerning entitlement to an initial compensable evaluation for pseudofolliculitis barbae prior to April 1, 2015, and in excess of 10 percent thereafter, having been withdrawn, is dismissed.


REMAND

Regarding the issues of increased ratings for sinusitis and right foot disability, the Veteran has testified that his symptomatology has worsened since his most recent examination in January 2013.  With regard to his sinusitis, he testified that he has daily symptoms, including drainage, headaches, nausea, congestion, facial pain, and pressure.  See December 2015 Board Hearing Transcript at p. 3-9.  He also testified that he is completely incapacitated because of his sinuses at least 4 times per month.  With regard to his right foot disability, the Veteran testified that his pain has worsened, he wears a foot insert, has muscle spasms, and experiences a throbbing sensation.  Id. at p. 11-17.  In view of the foregoing, additional examinations addressing the current nature and severity of the Veteran's sinusitis and right foot disabilities are warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186  (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As these issues are being remanded, updated VA treatment records should also be secured.

Regarding the issue of whether new and material evidence has been received sufficient to reopen a claim for service connection for sleep apnea, the RO denied the Veteran's petition to reopen in February 2015.  The Veteran submitted a timely notice of disagreement with this determination in November 2015.  When a veteran has filed a notice of disagreement and there is no statement of the case (SOC) on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Here, in order to rectify the due process deficiency, the issue of whether new and material evidence has been received sufficient to reopen a claim for service connection for sleep apnea must be remanded for the preparation and issuance of a SOC. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his representative addressing the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for sleep apnea.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

2.  Obtain all outstanding records of VA treatment.

3.  Schedule the Veteran for appropriate VA examination to assess the current severity of his sinusitis.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, and all findings reported in detail.

4.  Schedule the Veteran for appropriate VA examination to assess the current severity of his right foot disability.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, and all findings reported in detail.

5.  Then, readjudicate the claims for increased initial ratings for sinusitis and the right foot disability.  If either of the benefits sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


